Citation Nr: 1325157	
Decision Date: 08/08/13    Archive Date: 08/13/13

DOCKET NO.  11-08 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for psoriasis vulgaris.  


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1968 to July 1970.  

This appeal to the Board of Veterans' Appeals (Board) is from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that recharacterized the Veteran's service-connected skin disorder as psoriasis vulgaris with severe involvement of the feet (previously rated as tinea pedis and onychomycosis of the hands and feet) and assigned an increased rating of 10 percent under Diagnostic Code 7816, effective from April 15, 2009.  

In June 2011, the RO awarded service connection for a bilateral foot condition and assigned a separate, 10 percent rating under Diagnostic Code 5277, effective from April 15, 2009.  The Veteran did not appeal this determination.

A review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claim may be readjudicated on its merits.  Although the Board sincerely regrets the additional delay in deciding the claim that will result from this remand, it is necessary to ensure there is a complete record upon which to decide this claim so the Veteran is afforded every possible consideration.

Where the record does not adequately reveal the current state of disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Additionally, VA generally has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).

In conjunction with his claim for an increased rating, the Veteran was afforded a VA examination in June 2009.  The evidence suggests his condition has worsened since this examination.

In the Veteran's June 2009 VA examination, the examiner noted that psoriasis covered 5 percent of exposed areas and 11 percent of his entire body.  The examiner further noted the psoriasis affected his fingers, scalp, elbows, buttocks, thighs, and feet.  The Veteran treated his disability with two topical ointments on a daily basis.  

In the VA treatment records dated 2009 - 2012, the Veteran's disability appears to have worsened.  A March 2011 record notes that psoriasis now covers his forearms, groin, and calves, in addition to the areas cited in the June 2009 examination.  Moreover, an April 2011 record notes topical therapies have provided minimal improvement, so he "would like to start a systemic therapy at this time."  It is unclear if he has started the systemic therapy discussed in May 2011 and September 2012 records, especially as he is prescribed most of his medications by a non-VA dermatologist.  

Given these factors, together with the time that has passed since his last VA examination, the Veteran merits a new examination to determine the current severity of his service-connected disability.  

In addition, any recent VA treatment records should be obtained, as well as records from the Veteran's non-VA/private dermatologist.



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all non-VA (private) health care providers that have treated him for his skin disorder since April 2008, to include Dr. Marianne O'Donoghue and the "outside dermatologist" referenced in his VA treatment records.  Make arrangements to obtain all records that he adequately identifies.  

2.  Make arrangements to obtain any outstanding VA treatment records that may exist, including records from the Hines VA Medical Center, dated since September 2012.  

3.  Thereafter, schedule the Veteran for a VA examination of his psoriasis.  The claims file should be made available to and reviewed by the examiner.  

The examiner should note all relevant pathology, including any disabling effects on any body part, and all indicated tests should be conducted.  

Photographs should be included in the examination report. 
 
The examiner must specifically comment upon the 
percentage of the entire body and exposed areas 
affected by the Veteran's skin disability.


The examiner must comment on whether the 
Veteran's skin disability requires the use of systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  If so, the frequency 
of use should be indicated.  

Together with this, the examiner must comment on under what circumstances, if any, the use of topical ointments may be considered "systemic" treatment.  The Veteran has argued that his extensive use of topical ointments constitutes "systemic" treatment.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Then, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

5.  Finally, readjudicate the Veteran's claim.  If the claim remains denied, in whole or in part, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

